—Appeal by William F. Hyland and Patrick J. Scinto, as limited by their brief, from stated portions of a decree of the Surrogate’s Court, Westchester County (Emmanuelli, S.), dated October 13, 1993, and cross appeal by Margaret Patricia Looby and Suzanne Casey Bove from stated portions of the same decree.
Ordered that the decree is affirmed, without costs or disbursements, for reasons stated in the decision of Surrogate Emannuelli dated June 9, 1993. Miller, J. P., Thompson, Ritter and Krausman, JJ., concur.